DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 22 APRIL 2020 is considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Claim Objections
Claims 5-17 and 19 are objected to because of the following informalities:  In the preamble of the claim, it recites: “The cartridge of claim 1,” where there is a comma after the claim number.  However, in Claims 1-4, there is no comma.  Consistent grammar should be used, either with a comma after the claim number or not.  Appropriate correction is required.
Claims 3-4 are objected to because of the following informalities: In the preamble of the instant claims, it read ‘The cartridge of claim 1 further comprising” (without a colon after ‘comprising’).   In Claim 2, there is a colon.  Consistent grammar should be used.  Appropriate correction is required.
Claims 5-17 and 19 are objected to because of the following informality: In Claim 5, the language reads “wherein:” ( a colon after wherein), however, in all other claims with similar wherein clauses, there is no colon after the wherein clause.  Consistent grammar should be used.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-2, 18 and 20 are allowed.
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The invention directed towards a cartridge comprising: a housing; a sample mixing compartment disposed within the housing, the sample mixing compartment comprising: an activation pouch, and a sample collection region; and a gas transporter tube having a first end and a second end, the tube being disposed within the housing adjacent to the sample mixing compartment, wherein the sample mixing compartment is partially defined by a moveable door of the housing, the moveable door providing access to the sample mixing compartment when the door is in an open position and preventing access to the sample mixing compartment when the door is in a closed position; and wherein the door is configured to release contents of the activation pouch upon movement from the open position to the closed position is not found or suggest in the prior art alone by a reference or a combination of references.  
While it is known in the art that cartridges exists in the art of detecting analytes, the  sample mixing compartment comprising: an activation pouch, and a sample collection region; and a gas transporter tube having a first end and a second end, the tube being disposed within the housing adjacent to the sample mixing compartment, wherein the sample mixing compartment is partially defined by a moveable door of the housing, the moveable door providing access to the sample mixing compartment when the door is in an open position and preventing access to the sample mixing compartment when the door is in a closed position is not found in the art.  
The closest prior art of record found by the Examiner is to GELMAN, US Publication No. 2016/0106946 A1, which teaches a cartridge, comprising: a housing, a porous solid matrix, a sample mixing compartment, however, all of the other limitations regarding the gas transporter 
In addition, the reference to MACKA, Light-Emitting Diodes for Analytical Chemistry, Annu. Rev. Anal. Chem. 2014. 7:183–207, which teaches a detection scheme for the multiwavelength LED array, Figure 6, which LEDs are focused on an end face of a lens (as required by instant Claim 18), however all of the limitations of the cartridge in instant Claim 1 are not found or suggested in this NPL.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797